Title: To James Madison from Paul Hamilton, 30 December 1812
From: Hamilton, Paul
To: Madison, James


Sir
City of Washington December 30th. 1812
Having devoted unremittedly more than thirty years of my life to public service, in various situations, in all of which, I feel a consciousness of having done my duty according to my best judgment and understanding; and being now about to withdraw from the Office of the Secretary of the Navy with which you honored me, permit me to ask you whether, in your opinion, there has been any thing in the course of my conduct, in that station, reprehensible.
Your goodness of heart, Sir, will induce you, as I trust, readily to excuse this intrusion, when you reflect that if this enquiry is answered as my conscience leads me to expect it will be, you will put me in possession of what may be a valuable Legacy to my Children. Wishing you Sir every earthly blessing I have the honor to be with great respect yrs.
Paul Hamilton
